Exhibit 10

ORASURE TECHNOLOGIES, INC.

2000 STOCK AWARD PLAN

ARTICLE 1

ESTABLISHMENT AND PURPOSE

(Amended Effective as of May 13, 2008)

Establishment. Epitope, Inc. established this Plan as the Epitope, Inc. 2000
Stock Award Plan, effective as of February 15, 2000, and the Plan was approved
by shareholders of Epitope, Inc. at the 2000 annual shareholders meeting.
Effective September 29, 2000, in connection with the merger of Epitope, Inc.
with and into OraSure Technologies, Inc., the name of the Plan was changed to
the OraSure Technologies, Inc. 2000 Stock Award Plan and the Plan was adopted as
a stock award plan of OraSure Technologies, Inc. The Plan was amended and
restated, subject to shareholder approval, effective May 16, 2006. The Plan was
amended further, subject to shareholder approval, effective May 13, 2008.

1.1 Purpose. The purpose of the Plan is to promote and advance the interests of
Corporation and its shareholders by enabling Corporation to attract, retain, and
reward employees, outside advisors, and directors of Corporation and its
subsidiaries. It is also intended to strengthen the mutuality of interests
between such employees, advisors, and directors and Corporation’s shareholders.
The Plan is designed to meet this intent by offering stock options and other
equity-based incentive awards, thereby providing a proprietary interest in
pursuing the long-term growth, profitability, and financial success of
Corporation.

ARTICLE 2

DEFINITIONS

2.1 Defined Terms. For purposes of the Plan, the following terms have the
meanings set forth below:

“Advisor” means a natural person who is a consultant to or member of an Advisory
Committee of Corporation or a Subsidiary, who provides bona fide services to
Corporation and who is neither an employee of Corporation or a Subsidiary nor a
Non-Employee Director. “Advisor” excludes any person who provides services to
Corporation in connection with the offer or sale of securities in a capital
raising transaction or to promote or maintain a market for Corporation’s
securities, and any other person excluded from the class of persons to whom
securities may be offered pursuant to a registration statement on Form S-8 or
any successor form of registration statement.

“Advisory Committee” means a scientific advisory committee to Corporation or a
Subsidiary.

“Award” means an award or grant made to a Participant of Options, Stock
Appreciation Rights, Restricted Awards, Performance Awards, or Other Stock-Based
Awards pursuant to the Plan.

“Award Agreement” means an agreement as described in Section 6.4.

“Board” means the Board of Directors of Corporation.

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time, or any successor thereto, together with rules, regulations, and
interpretations promulgated thereunder. Where the context so requires, any
reference to a particular Code section will be construed to refer to the
successor provision to such Code section.



--------------------------------------------------------------------------------

“Committee” means the committee appointed by the Board to administer the Plan as
provided in Article 3 of the Plan.

“Common Stock” means the Common Stock, par value $0.000001 per share, of
Corporation or any security of Corporation issued in substitution, in exchange,
or in lieu of such stock.

“Continuing Restriction” means a Restriction contained in Sections 6.7, 6.8, and
16.4 of the Plan and any other Restrictions expressly designated by the
Committee in an Award Agreement as a Continuing Restriction.

“Corporation” means OraSure Technologies, Inc., a Delaware corporation, or any
successor corporation. As to awards granted or other action taken prior to
September 29, 2000, “Corporation” includes Epitope, Inc., as predecessor to
OraSure Technologies, Inc.

“Disability” means the condition of being “disabled” within the meaning of
Section 422(c)(6) of the Code. However, the Committee may change the foregoing
definition of “Disability” or may adopt a different definition for purposes of
specific Awards.

“Exchange Act” means the Securities Exchange Act of 1934, as amended and in
effect from time to time, or any successor statute. Where the context so
requires, any reference to a particular section of the Exchange Act, or to any
rule promulgated under the Exchange Act, shall be construed to refer to
successor provisions to such section or rule.

“Fair Market Value” means with respect to Common Stock, on a particular day,
without regard to any restrictions (other than a restriction which, by its
terms, will never lapse):

(1) if the Common Stock is at the time listed or admitted to trading on any
stock exchange, the mean between the highest and lowest prices of the Common
Stock on the date in question on the principal national securities exchange on
which it is then listed or admitted to trading. If no reported sale of Common
Stock takes place on the date in question on the principal exchange, then the
reported closing asked price of the Common Stock on such date on the principal
exchange shall be determinative of “Fair Market Value;”

(2) if the Common Stock is not at the time listed or admitted to trading on a
stock exchange, the mean between the highest reported asked price and lowest
reported bid price of the Common Stock on the date in question in the
over-the-counter market, as such prices are reported in a publication of general
circulation selected by the Committee and regularly reporting the market price
of Common Stock in such market; or

(3) if the Common Stock is not listed or admitted to trading on any stock
exchange or traded in the over-the-counter market, an amount as determined in
good faith by the Committee and which shall comply with Section 409A of the
Code.

“Incentive Stock Option” or “ISO” means any Option granted pursuant to the Plan
that is intended to be and is specifically designated in its Award Agreement as
an “incentive stock option” within the meaning of Section 422 of the Code.

“Non-Employee Director” means a member of the Board who is not an employee of
Corporation or any Subsidiary.

“Nonqualified Option” or “NQSO” means any Option granted pursuant to the Plan
that is not an Incentive Stock Option.

“Option” means an ISO or an NQSO.

 

2



--------------------------------------------------------------------------------

“Other Stock-Based Award” means an Award as defined in Section 11.1.

“Participant” means an employee of Corporation or a Subsidiary, an Advisor, or a
Non-Employee Director who is granted an Award under the Plan.

“Performance Award” means an Award granted pursuant to the provisions of Article
10 of the Plan, the Vesting of which is contingent on performance attainment.

“Performance Cycle” means a designated performance period pursuant to the
provisions of Section 10.3 of the Plan.

“Performance Goal” means a designated performance objective pursuant to the
provisions of Section 10.4 of the Plan.

“Plan” means this OraSure Technologies, Inc. 2000 Stock Award Plan, as set forth
herein and as it may be amended from time to time.

“Reporting Person” means a Participant who is subject to the reporting
requirements of Section 16(a) of the Exchange Act.

“Restricted Award” means a Restricted Share or a Restricted Unit granted
pursuant to Article 9 of the Plan.

“Restricted Share” means an Award described in Section 9.1(a) of the Plan.

“Restricted Unit” means an Award of units representing Shares described in
Section 9.1(b) of the Plan.

“Restriction” means a provision in the Plan or in an Award Agreement which
limits the exercisability or transferability, or which governs the forfeiture,
of an Award or the Shares, cash, or other property payable pursuant to an Award.

“Retirement” means:

(a) For Participants who are employees, retirement from active employment with
Corporation and its Subsidiaries at or after age 50, or such earlier retirement
date as approved by the Committee for purposes of the Plan;

(b) For Participants who are Non-Employee Directors, termination of membership
on the Board after attaining age 50, or such earlier retirement date as approved
by the Committee for purposes of the Plan; and

(c) For Participants who are Advisors, termination of service as an Advisor
after attaining age 50, or such earlier retirement date as approved by the
Committee for purposes of the Plan.

However, the Committee may change the foregoing definition of “Retirement” or
may adopt a different definition for purposes of specific Awards.

“Share” means a share of Common Stock.

 

3



--------------------------------------------------------------------------------

“Stock Appreciation Right” or “SAR” means an Award to benefit from the
appreciation of Common Stock granted pursuant to the provisions of Article 8 of
the Plan.

“Subsidiary” means any “subsidiary corporation” of Corporation within the
meaning of Section 424 of the Code, namely any corporation in which Corporation
directly or indirectly controls 50 percent or more of the total combined voting
power of all classes of stock having voting power.

“Ten Percent Shareholder” means a person who on any given date owns, either
directly or indirectly (taking into account the attribution rules contained in
Code section 424(d)), stock possessing more than 10 percent of the total
combined voting power of all classes of stock of the Company or any Subsidiary
under Code section 424(f).

“Vest” or “Vested” means:

(a) In the case of an Award that requires exercise, to be or to become
immediately and fully exercisable and free of all Restrictions (other than
Continuing Restrictions);

(b) In the case of an Award that is subject to forfeiture, to be or to become
nonforfeitable, freely transferable, and free of all Restrictions (other than
Continuing Restrictions);

(c) In the case of an Award that is required to be earned by attaining specified
Performance Goals, to be or to become earned and nonforfeitable, freely
transferable, and free of all Restrictions (other than Continuing Restrictions);
or

(d) In the case of any other Award as to which payment is not dependent solely
upon the exercise of a right, election, exercise, or option, to be or to become
immediately payable and free of all Restrictions (except Continuing
Restrictions).

2.2 Gender and Number. Except where otherwise indicated by the context, any
masculine or feminine terminology used in the Plan shall also include the
opposite gender; and the definition of any term in Section 2.1 in the singular
shall also include the plural, and vice versa.

ARTICLE 3

ADMINISTRATION

3.1 General. Except as provided in Section 3.7, the Plan will be administered by
a Committee composed as described in Section 3.2.

3.2 Composition of the Committee. The Committee will be appointed by the Board
from among its members in a number and with such qualifications as will meet the
requirements for approval by a committee pursuant to both Rule 16b-3 under the
Exchange Act and Section 162(m) of the Code. The Board may from time to time
remove members from, or add members to, the Committee. Vacancies on the
Committee, however caused, will be filled by the Board. The initial members of
the Committee will be the members of Corporation’s existing Executive
Compensation Committee. The Board may at any time replace the Executive
Compensation Committee with another Committee. In the event that the Executive
Compensation Committee ceases to satisfy the requirements of Rule 16b-3 or
Section 162(m) of the Code, the Board will appoint another Committee satisfying
such requirements.

3.3 Authority of the Committee. The Committee will have full power and authority
(subject to such orders or resolutions as may be issued or adopted from time to
time by the Board) to administer the Plan in its sole discretion, including the
authority to:

(a) Construe and interpret the Plan and any Award Agreement;

 

4



--------------------------------------------------------------------------------

(b) Promulgate, amend, and rescind rules and procedures relating to the
implementation of the Plan;

(c) With respect to employees and Advisors:

(i) Select the employees and Advisors who shall be granted Awards;

(ii) Determine the number and types of Awards to be granted to each such
Participant;

(iii) Determine the number of Shares, or Share equivalents, to be subject to
each Award;

(iv) Determine the option price, purchase price, base price, or similar feature
for any Award; and

(v) Determine all the terms and conditions of all Award Agreements, consistent
with the requirements of the Plan.

Decisions of the Committee, or any delegate as permitted by the Plan, shall be
final, conclusive, and binding on all Participants.

3.4 Action by the Committee. A majority of the members of the Committee will
constitute a quorum for the transaction of business. Action approved by a
majority of the members present at any meeting at which a quorum is present, or
action in writing by all the members of the Committee, will be the valid acts of
the Committee.

3.5 Delegation. Notwithstanding the foregoing, the Committee may delegate to one
or more officers of Corporation the authority to determine the recipients,
types, amounts, and terms of Awards granted to Participants who are not
Reporting Persons.

3.6 Liability of Committee Members. No member of the Committee will be liable
for any action or determination made in good faith with respect to the Plan, any
Award, or any Participant.

3.7 Awards to Non-Employee Directors. The Board or Committee may grant Awards
from time to time to Non-Employee Directors.

3.8 Costs of Plan. The costs and expenses of administering the Plan will be
borne by Corporation.

ARTICLE 4

DURATION OF THE PLAN AND SHARES SUBJECT TO THE PLAN

4.1 Duration of the Plan. The Plan is effective February 15, 2000, The Plan
shall remain in full force and effect until May 13, 2018, or the date it is
terminated by the Board. The Board shall have the power to amend, suspend or
terminate the Plan at any time, provided that no such amendment shall be made
without shareholder approval to the extent such approval is required under
section 422 of the Code, section 162(m) of the Code, the rules of a stock
exchange or any other applicable law. Termination of the Plan under this Section
shall not affect Awards outstanding under the Plan at the time of termination.

 

5



--------------------------------------------------------------------------------

4.2 Shares Subject to the Plan.

4.2.1 General. The shares which may be made subject to Awards under the Plan are
Shares of Common Stock, which may be either authorized and unissued Shares or
reacquired Shares. No fractional Shares may be issued under the Plan.

4.2.2 Number of Shares; Limits.

(a) The maximum number of Shares for which Awards may be granted under the Plan
on or after March 24, 2008, is 3,649,993 Shares, plus any Shares that become
available as the result of the cancellation or expiration of any Award, subject
to adjustment for changes in capitalization affecting the Corporation’s Common
Stock pursuant to Section 14.2 of the Plan.

(b) The maximum number of Shares that may be issued pursuant to paragraph
(a) above on or after March 24, 2008, pursuant to Incentive Stock Options, is
1,824,997 Shares, subject to adjustment for changes in capitalization affecting
the Corporation’s Common Stock pursuant to Section 14.2 of the Plan.

(c) The maximum number of Shares that may be issued pursuant to paragraph
(a) above on or after March 24, 2008, as Restricted Awards, Performance Awards
or Other Stock-Based Awards is 2,399,993 Shares, subject to adjustment for
changes in capitalization affecting the Corporation’s Common Stock pursuant to
Section 14.2 of the Plan and provided that the Shares under any such Award which
is cancelled or expires shall be available for future Awards under this
provision.

4.2.3 Availability of Shares for Future Awards. If an Award under the Plan is
canceled or expires for any reason prior to having been fully Vested or
exercised by a Participant or is settled in cash in lieu of Shares or is
exchanged for other Awards, all Shares covered by such Awards will be made
available for future Awards under the Plan.

ARTICLE 5

ELIGIBILITY

5.1 Employees and Advisors. Officers and other employees of Corporation and any
Subsidiaries (who may also be directors of Corporation or a Subsidiary) and
Advisors who, in the Committee’s judgment, are or will be contributors to the
long-term success of Corporation will be eligible to receive Awards under the
Plan.

5.2 Non-Employee Directors. All Non-Employee Directors will be eligible to
receive Awards as provided in Section 3.7 of the Plan.

ARTICLE 6

AWARDS

6.1 Types of Awards. The types of Awards that may be granted under the Plan are:

(a) Options governed by Article 7 of the Plan;

(b) Stock Appreciation Rights governed by Article 8 of the Plan;

(c) Restricted Awards governed by Article 9 of the Plan;

 

6



--------------------------------------------------------------------------------

(d) Performance Awards governed by Article 10 of the Plan; and

(e) Other Stock-Based Awards or combination awards governed by Article 11 of the
Plan.

In the discretion of the Committee, any Award may be granted alone, in addition
to, or in tandem with other Awards under the Plan.

6.2 General. Subject to the limitations of the Plan, the Committee may cause
Corporation to grant Awards to such Participants, at such times, of such types,
in such amounts, for such periods, with such option prices, purchase prices, or
base prices, and subject to such terms, conditions, limitations, and
restrictions as the Committee, in its discretion, deems appropriate. Awards may
be granted as additional compensation to a Participant or in lieu of other
compensation to such Participant. A Participant may receive more than one Award
and more than one type of Award under the Plan.

6.3 Nonuniform Determinations. The Committee’s determinations under the Plan or
under one or more Award Agreements, including without limitation, (a) the
selection of Participants to receive Awards, (b) the type, form, amount, and
timing of Awards, (c) the terms of specific Award Agreements, and (d) elections
and determinations made by the Committee with respect to exercise or payments of
Awards, need not be uniform and may be made by the Committee selectively among
Participants and Awards, whether or not Participants are similarly situated.

6.4 Award Agreements. Each Award will be evidenced by a written Award Agreement
between Corporation and the Participant. Award Agreements may, subject to the
provisions of the Plan, contain any provision approved by the Committee.

6.5 Provisions Governing All Awards. All Awards will be subject to the following
provisions:

(a) Alternative Awards. If any Awards are designated in their Award Agreements
as alternative to each other, the exercise of all or part of one Award
automatically will cause an immediate equal (or pro rata) corresponding
termination of the other alternative Award or Awards.

(b) Rights as Shareholders. No Participant will have any rights of a shareholder
with respect to Shares subject to an Award until such Shares are issued in the
name of the Participant.

(c) Employment Rights. Neither the adoption of the Plan nor the granting of any
Award will confer on any person the right to continued employment with
Corporation or any Subsidiary or the right to remain as a director of
Corporation or a member of any Advisory Committee, as the case may be, nor will
it interfere in any way with the right of Corporation or a Subsidiary to
terminate such person’s employment or to remove such person as an Advisor or as
a director at any time for any reason or for no reason, with or without cause.

(d) Termination Of Employment. The terms and conditions under which an Award may
be exercised or will continue to Vest, if at all, after a Participant’s
termination of employment or service as an Advisor or as a Non-Employee Director
will be determined by the Committee and specified in the applicable Award
Agreement.

(e) Change in Control. The Committee, in its discretion, may provide in any
Award Agreement that in the event of a change in control of Corporation (as the
Committee may define such term in the Award Agreement), as of the date of such
change in control:

(i) All, or a specified portion of, Awards requiring exercise will become fully
and immediately exercisable, notwithstanding any other limitations on exercise;

 

7



--------------------------------------------------------------------------------

(ii) All, or a specified portion of, Awards subject to Restrictions will become
fully Vested; and

(iii) All, or a specified portion of, Awards subject to Performance Goals will
be deemed to have been fully earned.

The Committee, in its discretion, may include change in control provisions in
some Award Agreements and not in others, may include different change in control
provisions in different Award Agreements, and may include change in control
provisions for some Awards or some Participants and not for others.

(f) Service Periods. At the time of granting Awards, the Committee may specify,
by resolution or in the Award Agreement, the period or periods of service
performed or to be performed by the Participant in connection with the grant of
the Award.

6.6 Tax Withholding.

(a) General. Corporation will have the right to deduct from any settlement,
including the delivery or Vesting of Shares, made under the Plan any federal,
state, or local taxes of any kind required by law to be withheld with respect to
such payments or to take such other action as may be necessary in the opinion of
Corporation to satisfy all obligations for the payment of such taxes. The
recipient of any payment or distribution under the Plan will make arrangements
satisfactory to Corporation for the satisfaction of any such withholding tax
obligations. Corporation will not be required to make any such payment or
distribution under the Plan until such obligations are satisfied.

(b) Stock Withholding. The Committee, in its sole discretion, may permit a
Participant to satisfy all or a part of the withholding tax obligations incident
to the settlement of an Award involving payment or delivery of Shares to the
Participant by having Corporation withhold a portion of the Shares that would
otherwise be issuable to the Participant. Such Shares will be valued based on
their Fair Market Value on the date the tax withholding is required to be made.
Any stock withholding with respect to a Reporting Person will be subject to such
limitations as the Committee may impose to comply with the requirements of the
Exchange Act.

6.7 Annulment of Awards. Any Award Agreement may provide that the grant of an
Award payable in cash is provisional until cash is paid in settlement thereof or
that grant of an Award payable in Shares is provisional until the Participant
becomes entitled to the certificate in settlement thereof. In the event the
employment (or service as an Advisor or membership on the Board) of a
Participant is terminated for cause (as defined below), any Award that is
provisional will be annulled as of the date of such termination for cause. For
the purpose of this Section 6.7, the term “for cause” has the meaning set forth
in the Participant’s employment agreement, if any, or otherwise means any
discharge (or removal) for material or flagrant violation of the policies and
procedures of Corporation or for other job performance or conduct which is
materially detrimental to the best interests of Corporation, as determined by
the Committee.

6.8 Engaging in Competition With Corporation. Any Award Agreement may provide
that, if a Participant terminates employment with Corporation or a Subsidiary
for any reason whatsoever, and within 18 months after the date thereof accepts
employment with any competitor of (or otherwise engages in competition with)
Corporation, the Committee, in its sole discretion, may require such Participant
to return to Corporation the economic value of any Award that is realized or
obtained (measured at the date of exercise, Vesting, or payment) by such
Participant at any time during the period beginning on the date that is six
months prior to the date of such Participant’s termination of employment with
Corporation.

 

8



--------------------------------------------------------------------------------

ARTICLE 7

OPTIONS

7.1 Types of Options. Options granted under the Plan may be in the form of
Incentive Stock Options or Nonqualified Options. The grant of each Option and
the Award Agreement governing each Option will identify the Option as an ISO or
an NQSO. In the event the Code is amended to provide for tax-favored forms of
stock options other than or in addition to Incentive Stock Options, the
Committee may grant Options under the Plan meeting the requirements of such
forms of options.

7.2 General. Options will be subject to the terms and conditions set forth in
Article 6 and this Article 7 and may contain such additional terms and
conditions, not inconsistent with the express provisions of the Plan, as the
Committee (or the Board with respect to Awards to Non-Employee Directors) deems
desirable.

7.3 Option Price. Each Award Agreement for Options will state the option
exercise price per Share of Common Stock purchasable under the Option, which
will not be less than 100 percent (100%) of the Fair Market Value of a Share on
the date of grant for all Options (ISOs or NQSOs); provided, however, that in
the case of any ISO granted to a Ten Percent Shareholder, the option exercise
price per Share shall not be less than 110 percent (110%) of the Fair Market
Value of a Share on the date of grant

7.4 Option Term. The Award Agreement for each Option will specify the term of
each Option, which shall have a specified period during which the Option may be
exercised which is no longer than ten years, as determined by the Committee.

7.5 Time of Exercise. The Award Agreement for each Option will specify, as
determined by the Committee:

(a) The time or times when the Option will become exercisable and whether the
Option will become exercisable in full or in graduated amounts over a period
specified in the Award Agreement;

(b) Such other terms, conditions, and restrictions as to when the Option may be
exercised as determined by the Committee; and

(c) The extent, if any, to which the Option will remain exercisable after the
Participant ceases to be an employee, Advisor, or director of Corporation or a
Subsidiary.

An Award Agreement for an Option may, in the discretion of the Committee,
provide whether, and to what extent, the Option will become immediately and
fully exercisable (i) in the event of the death, Disability, or Retirement of
the Participant, or (ii) upon the occurrence of a change in control of
Corporation.

7.6 Method of Exercise. The Award Agreement for each Option will specify the
method or methods of payment acceptable upon exercise of an Option. An Award
Agreement may provide that the option price is payable in full in cash or, at
the discretion of the Committee:

(a) In installments on such terms and over such period as the Committee
determines;

(b) In previously acquired Shares (including Restricted Shares);

 

9



--------------------------------------------------------------------------------

(c) By surrendering outstanding Awards under the Plan denominated in Shares or
in Share-equivalent units;

(d) By delivery (in a form approved by the Committee) of an irrevocable
direction to a securities broker acceptable to the Committee:

(i) To sell Shares subject to the Option and to deliver all or a part of the
sales proceeds to Corporation in payment of all or a part of the option price
and withholding taxes due; or

(ii) To pledge Shares subject to the Option to the broker as security for a loan
and to deliver all or a part of the loan proceeds to Corporation in payment of
all or a part of the option price and withholding taxes due; or

(e) In any combination of the foregoing or in any other form approved by the
Committee.

If Restricted Shares are surrendered in full or partial payment of an Option
price, a corresponding number of the Shares issued upon exercise of the Option
will be Restricted Shares subject to the same Restrictions as the surrendered
Restricted Shares.

7.7 Special Rules for Incentive Stock Options. In the case of an Option
designated as an Incentive Stock Option, the terms of the Option and the Award
Agreement must be in conformance with the statutory and regulatory requirements
specified in Section 422 of the Code, as in effect on the date such ISO is
granted. ISOs may be granted only to employees of Corporation or a Subsidiary.
ISOs may not be granted under the Plan after February 15, 2010, unless the
ten-year limitation of Section 422(b)(2) of the Code is removed or extended.

7.8 Restricted Shares. In the discretion of the Committee, the Shares issuable
upon exercise of an Option may be Restricted Shares if so provided in the Award
Agreement.

7.9 Reload Options. The Committee, in its discretion, may provide in an Award
Agreement for an Option that in the event all or a portion of the Option is
exercised by the Participant using previously acquired Shares, the Participant
will automatically be granted a replacement Option (with an option price equal
to the Fair Market Value of a Share on the date of such exercise) for a number
of Shares equal to (or equal to a portion of) the number of shares surrendered
upon exercise of the Option. Such reload Option features may be subject to such
terms and conditions as the Committee shall determine, including without
limitation, a condition that the Participant retain the Shares issued upon
exercise of the Option for a specified period of time.

7.10 Limitation on Number of Shares Subject to Options. In no event may Options
for more than 500,000 Shares be granted to any individual under the Plan during
any fiscal year period.

ARTICLE 8

STOCK APPRECIATION RIGHTS

8.1 General. Stock Appreciation Rights will be subject to the terms and
conditions set forth in Article 6 and this Article 8 and may contain such
additional terms and conditions, not inconsistent with the express terms of the
Plan, as the Committee (or the Board with respect to Awards to Non-Employee
Directors) deems desirable.

8.2 Nature of Stock Appreciation Right. A Stock Appreciation Right is an Award
entitling a Participant to receive an amount equal to the excess (or if the
Committee determines at the time of grant, a portion of the excess) of the Fair
Market Value of a Share of Common Stock on the date of exercise of the SAR over
the base price, as described below, on the date of grant of the SAR, multiplied
by the number of Shares with respect to which the SAR has been exercised. The
base price will be designated by the Committee in the Award Agreement for the
SAR and shall be the Fair Market Value of a Share on the grant date of the SAR.

 

10



--------------------------------------------------------------------------------

8.3 Exercise. A Stock Appreciation Right may be exercised by a Participant in
accordance with procedures established by the Committee. The Committee may also
provide that an SAR will be automatically exercised on one or more specified
dates or upon the satisfaction of one or more specified conditions. In the case
of SARs granted to Reporting Persons, exercise of the SAR will be limited by the
Committee to the extent required to comply with the applicable requirements of
Rule 16b-3 under the Exchange Act.

8.4 Form of Payment. Payment upon exercise of a Stock Appreciation Right may be
made in cash, in installments, in Shares, or in any combination of the
foregoing, or in any other form as the Committee determines.

8.5 Limitation on Number of Shares Subject to SARs. In no event may SARs for
more than 500,000 Shares be granted to any individual under the Plan during any
fiscal year period.

ARTICLE 9

RESTRICTED AWARDS

9.1 Types of Restricted Awards. Restricted Awards granted under the Plan may be
in the form of either Restricted Shares or Restricted Units.

(a) Restricted Shares. A Restricted Share is an Award of Shares transferred to a
Participant subject to such terms and conditions as the Committee deems
appropriate, including, without limitation, restrictions on the sale,
assignment, transfer, or other disposition of such Restricted Shares and may
include a requirement that the Participant forfeit such Restricted Shares back
to Corporation upon termination of Participant’s employment (or service as an
Advisor or Non-Employee Director) for specified reasons within a specified
period of time or upon other conditions, as set forth in the Award Agreement for
such Restricted Shares. Each Participant receiving a Restricted Share will be
issued a stock certificate in respect of such Shares, registered in the name of
such Participant, and will be required to execute a stock power in blank with
respect to the Shares evidenced by such certificate. The certificate evidencing
such Restricted Shares and the stock power will be held in custody by
Corporation until the Restrictions thereon will have lapsed.

(b) Restricted Units. A Restricted Unit is an Award to receive a Share or the
Fair Market Value of a Share at some date in the future, which is granted to a
Participant subject to such terms and conditions as the Committee deems
appropriate, and may include a requirement that the Participant forfeit such
Restricted Units upon termination of Participant’s employment (or service as an
Advisor or Non-Employee Director) for specified reasons within a specified
period of time or upon other conditions, as set forth in the Award Agreement for
such Restricted Units.

9.2 General. Restricted Awards will be subject to the terms and conditions of
Article 6 and this Article 9 and may contain such additional terms and
conditions, not inconsistent with the express provisions of the Plan, as the
Committee (or the Board with respect to Awards to Non-Employee Directors) deems
desirable.

9.3 Restriction Period. Restricted Awards will provide that such Awards, and the
Shares subject to such Awards, may not be transferred, and may provide that, in
order for a Participant to Vest in such Awards, the Participant must remain in
the employment (or remain as an Advisor or Non-Employee Director) of Corporation
or its Subsidiaries, subject to relief for reasons specified in the Award
Agreement, for a period commencing on the date of the Award and ending on such
later date or dates as the Committee designates at the time of the Award (the
“Restriction Period”). During the Restriction Period, a Participant may not
sell, assign, transfer, pledge, encumber, or otherwise dispose of Shares
received under or governed by a Restricted Award grant. The Committee, in its
sole discretion, may provide for the lapse of restrictions in installments
during the Restriction Period. Upon expiration of the

 

11



--------------------------------------------------------------------------------

applicable Restriction Period (or lapse of Restrictions during the Restriction
Period where the Restrictions lapse in installments) the Participant shall be
entitled to settlement of the Restricted Award or portion thereof, as the case
may be. Although Restricted Awards will usually Vest based on continued
employment (or service as an Advisor or Non-Employee Director) and Performance
Awards under Article 10 shall usually Vest based on attainment of Performance
Goals, the Committee, in its discretion, may condition Vesting of Restricted
Awards on attainment of Performance Goals as well as continued employment (or
service as an Advisor or Non-Employee Director). In such case, the Restriction
Period for such a Restricted Award will include the period prior to satisfaction
of the Performance Goals.

9.4 Forfeiture. If a Participant ceases to be an employee, Advisor of
Corporation or a Subsidiary or Non-Employee Director during the Restriction
Period for any reason other than reasons which may be specified in an Award
Agreement (such as death, Disability, or Retirement), the Award Agreement may
require that all non-Vested Restricted Awards previously granted to the
Participant be forfeited and returned to Corporation.

9.5 Settlement of Restricted Awards.

(a) Restricted Shares. Upon Vesting of a Restricted Share Award, the legend on
such Shares will be removed and the Participant’s stock power will be returned
and the Shares will no longer be Restricted Shares. The Committee may also, in
its discretion, permit a Participant to receive, in lieu of unrestricted Shares
at the conclusion of the Restriction Period, payment in cash, installments, or
in any other manner or combination of such methods as the Committee, in its sole
discretion, determines.

(b) Restricted Units. Upon Vesting of a Restricted Unit Award, a Participant
will be entitled to receive payment for Restricted Units in an amount equal to
the aggregate Fair Market Value of the Shares covered by such Restricted Units
at the expiration of the Applicable Restriction Period. Payment in settlement of
a Restricted Unit will be made as soon as practicable following the conclusion
of the applicable Restriction Period in cash, in installments, in Shares equal
to the number of Restricted Units, or in any other manner or combination of such
methods as the Committee, in its sole discretion, determines, subject to the
applicable restrictions contained in Code Section 409A.

9.6 Rights as a Shareholder. A Participant will have, with respect to
unforfeited Shares received under a grant of Restricted Shares, all the rights
of a shareholder of Corporation, including the right to vote the Shares, and the
right to receive any cash dividends. Stock dividends issued with respect to
Restricted Shares will be treated as additional Shares covered by the grant of
Restricted Shares and will be subject to the same Restrictions. A Participant
may also have the right to receive dividend equivalents, which may be subject to
forfeiture restrictions, with respect to Restricted Units; provided, however,
that a Participant shall have no rights as a shareholder prior to delivery of a
Share with respect to a Restricted Unit that is payable in Shares.

ARTICLE 10

PERFORMANCE AWARDS

10.1 General. Performance Awards will be subject to the terms and conditions set
forth in Article 6 and this Article 10 and may contain such other terms and
conditions not inconsistent with the express provisions of the Plan, as the
Committee (or the Board with respect to Awards to Non-Employee Directors) deems
desirable.

10.2 Nature of Performance Awards. A Performance Award is an Award of units
(with each unit having a value equivalent to one Share) granted to a Participant
subject to such terms and conditions as the Committee deems appropriate,
including, without limitation, the requirement that the Participant forfeit such
Performance Award or a portion thereof in the event specified performance
criteria are not met within a designated period of time.

 

12



--------------------------------------------------------------------------------

10.3 Performance Cycles. For each Performance Award, the Committee will
designate a performance period (the “Performance Cycle”) with a duration to be
determined by the Committee in its discretion within which specified Performance
Goals are to be attained. There may be several Performance Cycles in existence
at any one time and the duration of Performance Cycles may differ from each
other.

10.4 Performance Goals. The Committee will establish Performance Goals for each
Performance Cycle on the basis of such criteria and to accomplish such
objectives as the Committee may from time to time select. Performance Goals may
be based on performance criteria for Corporation, a Subsidiary, or an operating
group, or based on a Participant’s individual performance. Performance Goals may
include objective and subjective criteria. During any Performance Cycle, the
Committee may adjust the Performance Goals for such Performance Cycle as it
deems equitable in recognition of unusual or nonrecurring events affecting
Corporation, changes in applicable tax laws or accounting principles, or such
other factors as the Committee may determine.

10.5 Determination of Awards. As soon as practicable after the end of a
Performance Cycle, the Committee will determine the extent to which Performance
Awards have been earned on the basis of performance in relation to the
established Performance Goals.

10.6 Timing and Form of Payment. Settlement of earned Performance Awards will be
made to the Participant as soon as practicable after the expiration of the
Performance Cycle and the Committee’s determination under Section 10.5, in the
form of cash, installments, Shares, or any combination of the foregoing or in
any other form as the Committee determines.

10.7 Performance Goals for Executive Officers. The performance goals for
Performance Awards granted to executive officers of Corporation may relate to
corporate performance, business unit performance, or a combination of both.

(a) Corporate performance goals will be based on financial performance goals
related to the performance of Corporation as a whole and may include one or more
measures related to earnings, profitability, efficiency, or return to
stockholders such as earnings per share, operating profit, stock price, costs of
production, or other measures.

(b) Business unit performance goals will be based on a combination of financial
goals and strategic goals related to the performance of an identified business
unit for which a Participant has responsibility. Strategic goals for a business
unit may include one or a combination of objective factors relating to success
in implementing strategic plans or initiatives, introductory products,
constructing facilities, or other identifiable objectives. Financial goals for a
business unit may include the degree to which the business unit achieves one or
more objective measures related to its revenues, earnings, profitability,
efficiency, operating profit, costs of production, or other measures.

(c) Any corporate or business unit goals may be expressed as absolute amounts or
as ratios or percentages. Success may be measured against various standards,
including budget targets, improvement over prior periods, and performance
relative to other companies, business units, or industry groups.

10.8 Award Limitations. The maximum number of Shares issuable with respect to
Performance Awards granted to any individual executive officer may not exceed
150,000 Shares for any calendar year.

 

13



--------------------------------------------------------------------------------

ARTICLE 11

OTHER STOCK-BASED AND COMBINATION AWARDS

11.1 Other Stock-Based Awards. The Committee (or the Board with respect to
Awards to Non-Employee Directors) may grant other Awards under the Plan pursuant
to which Shares are or may in the future be acquired, or Awards denominated in
or measured by Share equivalent units, including Awards valued using measures
other than the market value of Shares. Such Other Stock-Based Awards may be
granted either alone, in addition to, or in tandem with, any other type of Award
granted under the Plan.

11.2 Combination Awards. The Committee may also grant Awards under the Plan in
tandem or combination with other Awards or in exchange of Awards, or in tandem
or combination with, or as alternatives to, grants or rights under any other
employee plan of Corporation, including the plan of any acquired entity. No
action authorized by this section may reduce the amount of any existing benefits
or change the terms and conditions thereof without the Participant’s consent.

ARTICLE 12

DEFERRAL ELECTIONS

The Committee may permit a Participant to elect to defer receipt of the payment
of cash or the delivery of Shares that would otherwise be due to such
Participant by virtue of the exercise, earn-out, or Vesting of an Award made
under the Plan. If any such election is permitted, the Committee will establish
rules and procedures for such payment deferrals, including, but not limited to:
(a) payment or crediting of reasonable interest on such deferred amounts
credited in cash or (b) the payment or crediting of dividend equivalents in
respect of deferrals credited in Share equivalent units. Such deferrals, if
permitted, shall to the extent possible, comply with Code Section 409A and the
regulations and other guidance promulgated thereunder.

ARTICLE 13

DIVIDEND EQUIVALENTS

Any Awards may, at the discretion of the Committee, earn dividend equivalents.
In respect of any such Award that is outstanding on a dividend record date for
Common Stock, the Participant may be credited with an amount equal to the amount
of cash or stock dividends that would have been paid on the Shares covered by
such Award, had such covered Shares been issued and outstanding on such dividend
record date. The Committee will establish such rules and procedures governing
the crediting of dividend equivalents, including the timing, form of payment,
and payment contingencies of such dividend equivalents, as it deems appropriate
or necessary.

ARTICLE 14

ADJUSTMENTS UPON CHANGES IN CAPITALIZATION, ETC.

14.1 Plan Does Not Restrict Corporation. The existence of the Plan and the
Awards granted hereunder will not affect or restrict in any way the right or
power of the Board or the shareholders of Corporation to make or authorize any
adjustment, recapitalization, reorganization, or other change in Corporation’s
capital structure or its business, any merger or consolidation of the
Corporation, any issue of bonds, debentures, preferred or prior preference
stocks ahead of or affecting Corporation’s capital stock or the rights thereof,
the dissolution or liquidation of Corporation or any sale or transfer of all or
any part of its assets or business, or any other corporate act or proceeding.

14.2 Adjustments by the Committee. In the event of any change in capitalization
affecting the Common Stock of Corporation, such as a stock dividend, stock
split, recapitalization, merger, consolidation, split-up, combination or
exchange of shares or other form of reorganization, or any other change
affecting the Common Stock, such proportionate adjustments, if any, as the
Committee, in its sole discretion, may deem appropriate to reflect such change,
will be made with respect to the aggregate number of Shares for which Awards in
respect thereof may be granted under the Plan, the maximum number of Shares
which may be sold or awarded to any

 

14



--------------------------------------------------------------------------------

Participant, the number of Shares covered by each outstanding Award, and the
price per Share in respect of outstanding Awards. The Committee may also make
such adjustments in the number of Shares covered by, and price or other value of
any outstanding Awards in the event of a spin-off or other distribution (other
than normal cash dividends), of Corporation assets to shareholders.

ARTICLE 15

AMENDMENT AND TERMINATION

The Board may amend, suspend, or terminate the Plan or any portion of the Plan
at any time, provided no amendment may be made without shareholder approval if
such approval is required by applicable law or the applicable requirements of a
stock exchange or over-the-counter stock trading system.

 

15



--------------------------------------------------------------------------------

ARTICLE 16

MISCELLANEOUS

16.1 Unfunded Plan. The Plan will be unfunded and Corporation will not be
required to segregate any assets that may at any time be represented by Awards
under the Plan. Any liability of Corporation to any person with respect to any
Award under the Plan will be based solely upon any contractual obligations that
may be effected pursuant to the Plan. No such obligation of Corporation will be
deemed to be secured by any pledge of, or other encumbrance on, any property of
Corporation.

16.2 Payments to Trust. The Committee is authorized (but has no obligation) to
cause to be established a trust agreement or several trust agreements whereunder
the Committee may make payments of amounts due or to become due to Participants
in the Plan.

16.3 Other Corporation Benefit and Compensation Programs. Payments and other
benefits received by a Participant under an Award made pursuant to the Plan will
not be deemed a part of a Participant’s regular, recurring compensation for
purposes of the termination indemnity or severance pay law of any state or
country and shall not be included in, or have any effect on, the determination
of benefits under any other employee benefit plan or similar arrangement
provided by Corporation or a Subsidiary unless expressly so provided by such
other plan or arrangements, or except where the Committee expressly determines
that an Award or portion of an Award should be included to accurately reflect
competitive compensation practices or to recognize that an Award has been made
in lieu of a portion of cash compensation. Awards under the Plan may be made in
combination with or in tandem with, or as alternatives to, grants, awards, or
payments under any other Corporation or Subsidiary plans, arrangements, or
programs. The Plan notwithstanding, Corporation or any Subsidiary may adopt such
other compensation programs and additional compensation arrangements as it deems
necessary to attract, retain, and reward employees and directors for their
service with Corporation and its Subsidiaries.

16.4 Securities Law Restrictions. No Shares may be issued under the Plan unless
counsel for Corporation is satisfied that such issuance will be in compliance
with applicable federal and state securities laws. Certificates for Shares
delivered under the Plan may be subject to such stop-transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations,
and other requirements of the Securities and Exchange Commission, any stock
exchange upon which the Common Stock is then listed, and any applicable federal
or state securities law. The Committee may cause a legend or legends to be put
on any such certificates to make appropriate reference to such restrictions.

16.5 Governing Law. Except with respect to references to the Code or federal
securities laws, the Plan and all actions taken thereunder shall be governed by
and construed in accordance with the laws of the state of Delaware.

ARTICLE 17

SHAREHOLDER APPROVAL

The Plan, as amended and restated, is expressly subject to the approval of the
Plan by the shareholders at the 2008 annual meeting of Corporation’s
shareholders.

 

16